Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION
Amendment, received 11/16/2021, has been entered. 
Claims 1-4, 6-7, 10-13 and 15-16 are presented for examination.
Drawings
The drawings were received on 11/16/2021.  These drawings are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claims 7 and 16 are rejected for failing to comply with the written description requirement because the Applicant’s original specification did not describe wherein a cross-section shape of the through hole is rectangular and inverted trapezoid as now required, instead the original specification taught that the cross-section shape of the through hole is either one of rectangular or inverted trapezoid.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok (US Pub. No. 2018/0089485 A1) in view of Yin et al. (US Pub. No. 2020/0117034 A1), hereafter referred to as Yin, and further in . 

As to claim 1, Bok discloses a display panel (figs 3-4B and [0037]), including
a substrate layer (fig 4B, SUB), a thin film transistor layer (fig 4B, layer comprising TFT), a flat layer (layer PSV with flat top surface), a pixel definition layer (PDL) and a thin film packaging layer (CV and [0118], see thin film packaging layer CV in figure 4B has same relative dimensions as thin film packaging layer 5 shown in figure 1 of the Application and therefore is properly considered to be a thin film packaging layer) arranged in turn; 
the pixel definition layer (PDL) forming a first pixel (PX1) and a second pixel (PX2), which are adjacent but spaced (fig 3 shows PX1 spaced from PX2);
wherein the pixel definition layer (PDL) and the flat layer (PSV) are provided with a through hole (OPN) between the first pixel (PX1) and the second pixel (PX2 located to the right of PX1 shown in figure 3 but not labeled);

wherein a cross-section shape of the through hole is inverted trapezoid (fig 4B, OPN). 
Bok does not disclose wherein the substrate layer is provided with a groove corresponding to the through hole on one side of the substrate layer away from the thin film transistor layer for accommodating an electronic component. Instead, Bok teaches that the backside includes a finger print sensor but not that it is in a groove.  
Nonetheless, Yin discloses wherein a substrate layer (layer 407) is provided with a groove corresponding to a through hole (410) on one side of the substrate layer way from a thin film transistor layer ([0027]) for accommodating an electronic component (409).
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form a groove in the back side of the substrate of Bok in order to partially insert the sensor component as taught by Yin since this will allow for the display device to be made thinner.  
Bok further discloses wherein the through hole (OPN) forms an angle between a sidewall and a bottom thereof (side and bottom of OPN), and 
Bok does not explicitly disclose wherein the angle is between 90 degrees and 120 degrees. 
Nonetheless, Droz discloses wherein a photodetector component (220) is mounted under a through hole with sidewall angle of 120 degrees (col. 7, lines 14-28).  
It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to use the optimum sidewall angle of the opening of Bok in view of Yin based on the encapsulation material characteristics and thickness of the opening as taught by Droz in order to increase the amount of light that reaches the sensing element.  
  
As to claim 2, Bok in view of Yin and Droz disclose the display panel as claimed in claim 1 (paragraphs above).
Bok further discloses wherein the filling layer (CV) adopts a transparent organic material ([0118]).
Bok does not explicitly disclose a transmittance of the filling layer is greater than that of the pixel definition layer and the flat layer.

As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the filling layer (CV) with a greater transmittance than the pixel definition layer and the flat layer so that the light detection sensor can be improved by improving the amount of light reaching the sensor. 

As to claim 3, Bok in view of Yin and Droz disclose the display panel as claimed in claim 1 (paragraphs above).
Bok further discloses wherein the thin film packaging layer includes a first inorganic layer, an organic layer arranged on the first inorganic layer, and a second inorganic layer arranged on the organic layer ([0118]). 

As to claim 4, Bok in view of Yin and Droz disclose the display panel as claimed in claim 3 (paragraphs above).
Bok further discloses wherein the filling layer includes a first filling layer on an inner wall of the through hole and a second filling layer on the 
the first filling layer and the first inorganic layer are in the same layer, and the second filling layer and the organic layer are in the same layer (CV in the opening OPN comprises the inorganic/organic/inorganic multi-layer and also the CV in the region EA also includes this same multi-layer taught in [0118]). 

As to claim 10, Bok discloses a display device (fig 1, display device DP), including a housing (comprising the glass cover layer taught in [0119] and the glass substrate SUB), characterized in that, the housing disposing the display panel as claimed in claim 1 (panel PNL, paragraphs above), and further disposing an electronic component (FPS), which is located under the through hole of the display panel (through hole OPN of panel PNL in region TA). 

As to claim 11, Bok in view of Yin and Droz disclose the display device as claimed in claim 10 (paragraphs above).
Bok further discloses wherein the filling layer (CV) adopts a transparent organic material ([0118]).

Nonetheless, Bok does disclose that the reason for the opening (OPN) in the pixel definition layer (PDL) and the flat layer (PSV) is so that light may pass from the upper side to the lower side and reach the sensor (FPS, [0121]).  
As such, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to form the filling layer (CV) with a greater transmittance than the pixel definition layer and the flat layer so that the light detection sensor can be improved by improving the amount of light reaching the sensor.

As to claim 12, Bok in view of Yin and Droz disclose the display device as claimed in claim 10 (paragraphs above).
Bok further discloses wherein the thin film packaging layer includes a first inorganic layer, an organic layer arranged on the first inorganic layer, and a second inorganic layer arranged on the organic layer ([0118]). 

As to claim 13, Bok in view of Yin and Droz disclose the display device as claimed in claim 12 (paragraphs above).

the first filling layer and the first inorganic layer are in the same layer, and the second filling layer and the organic layer are in the same layer (CV in the opening OPN comprises the inorganic/organic/inorganic multi-layer and also the CV in the region EA also includes this same multi-layer taught in [0118]). 

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bok in view of Yin and Droz and further in view of Benson et al. (US Pub. No. 2014/0225131 A1), hereafter referred to as Benson.

As to claim 6, Bok in view of Yin and Droz disclose the display panel as claimed in claim 1 (paragraphs above),
Bok in view of Yin and Droz do not explicitly disclose wherein a depth of the groove is 20%-80% of a thickness of the substrate layer. 

It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to determine the optimum depth of the groove depending on the thickness of the sensor and the thickness of the substrate layers so that the mounting of components in the device are formed efficiently and the size of the device can be minimized.  

As to claim 15, Bok in view of Yin and Droz discloses the display device as claimed in claim 10 (paragraphs above),
Bok in view of Yin and Droz do not explicitly disclose wherein a depth of the groove is 20%-80% of a thickness of the substrate layer. 
Nonetheless, Benson discloses wherein a depth of a groove (fig 6, groove 84) in a substrate layer (14) is less than 100% and appears relative to the total thickness to be about 50%, additionally, Benson discloses in [0056] that by including the senor protruding into the opening the volume consumed can be reduced or eliminated.  


Pertinent Art
US Pub. No. 2017/0162637 A1  

Response to Arguments
Applicant's arguments filed 11/16/2021 have been fully considered but they are not persuasive.

Applicant argued that while Yin may disclose that a component may be completely or partially disposed in a through-hole defined by the layer, Yin does not disclose that an angle between a sidewall and a bottom is between 90 and 120 degrees. 
Examiner disagrees because primary reference, Bok, discloses the sloped through-hole.  

Applicant argued that in the Droz reference the sidewalls of the transparent encapsulation cannot act as a reflector to reflect light and the microlens is necessary for gathering lights and the arrangement of a microlens my increase the diameter of the through hole. 
Examiner disagrees because claim 1 does not require a microlens in the through-hole.  Instead, Droz is used to teach that it would have been obvious to consider a sloped sidewall surface of a through-hole in a range of about 90 to 120 degrees and the obviousness of determining the optimum slope of the through-hole.  As such, the combination of Bok, Yin and Droz does disclose the limitations of claim 1.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN M CAMPBELL whose telephone number is (571)270-3830.  The examiner can normally be reached on MWFS: 7:30-6pm Thurs 1-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Purvis, Sue can be reached on (571)272-1236236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        11/22/2021